Case 19-12153-KBO Doc 672-2 Filed 11/17/20 Page 1 of 44

EXHIBIT "A-1"

BAYOU STEEL BD HOLDINGS, LLC et al.
SUMMARY OF TIME CHARGES BY INDIVIDUAL
FROM FEBRUARY 25, 2020 THROUGH SEPTEMBER 30, 2020

Name Rate Hours Total
2020

Matthew R. Tomlin, CPA $555 12.60 $ 6,993.00
William A. Homony, CIRA $510 255.80 130,458.00
John J. Reynolds $320 86.90 27,808.00
Victor J. Stott $235 101.80 23,923.00
Cole M. Gamber $235 10.90 2,561.50

Total 468.00 $191,743.50
Case 19-12153-KBO Doc 672-2 Filed 11/17/20 Page 2 of 44

EXHIBIT "A-2"

BAYOU STEEL BD HOLDINGS, LLC et al.
SUMMARY OF TIME CHARGES BY INDIVIDUAL
FROM FEBRUARY 25, 2020 THROUGH SEPTEMBER 30, 2020

Case Administration $ 612.00
Avoidance Actions 28,001.00
Tax 25,025.50
Asset Recovery 69,409.50
Claims 7,038.00
Litigation 61,657.50

Total $191,743.50
Case 19-12153-KBO Doc 672-2 Filed 11/17/20 Page 3 of 44

EXHIBIT"A-3"
BAYOU STEEL BD HOLDINGS, LLC et al.

SUMMARY OF TIME CHARGES BY INDIVIDUAL
FROM FEBRUARY 25, 2020 THROUGH SEPTEMBER 30, 2020

Case Administration

This category includes matters not attributable to another specific category. It includes services by the
Applicant to assist the Trustee and his counsel with case administration and bankruptcy issues.

Hours 1.20 Dollars: $612.00
Case 19-12153-KBO

Doc 672-2 Filed 11/17/20 Page 4 of 44

 

 

 

 

 

 

Time List
Page 1
Employee Date Client Service Description Time Value
Client: Bayou Steel - General
WAH 3/2/2020 BSHO1 Finalize retention application 0.70 $357.00
WAH 3/18/2020 BSHO1 Attend to Trustee bond limits 0.10 $51.00
WAH 4/20/2020 BSHO1 Review various emails regarding status of 401K) 0.20 $102.00
plan termination

WAH 4/27/2020 BSHO1 Attend to pension plan termination issues 0.20 $102.00
Total: Bayou Steel - General

1.20 $612.00
Grand Total

1.20 $612.00

 

 
Case 19-12153-KBO Doc 672-2 Filed 11/17/20 Page 5 of 44

_ EXHIBIT"A-4"
BAYOU STEEL BD HOLDINGS, LLC et al.

SUMMARY OF TIME CHARGES BY INDIVIDUAL
FROM FEBRUARY 25, 2020 THROUGH SEPTEMBER 30, 2020

Avoidance Actions

Services rendered in this category include the identification and analyses of transactions during the 90-
day period and one-year period for “insiders” preceding the petition date to evaluate potential avoidance
action recoveries. The review included transfers totaling in excess of $22 million. Additionally, a
significant amount of time was incurred identifying, compiling and reviewing the Debtors’ records to
locate information substantiating these transfers including but not limited to bank statements, wire
documentation, check images and vendor invoices. Upon completion of the analysis, the Trustee issued
demand letters seeking to recover avoidable transfers. The Applicant has also identified several
transfers that may constitute unauthorized post-petition transfers avoidable under Bankruptcy Code
Section 549. To date, the Trustee has resolved Chapter 5 claims yielding recoveries in excess of
$435,000.

Hours 91.20 Dollars: $28,001.00
Case 19-12153-KBO

Doc 672-2 Filed 11/17/20 Page 6 of 44

 

 

Time List
Page 1

Employee Date Client Service Description Time Value

Client: Bayou Steel - Preference

WAH 3/10/2020 BSHO4 Teleconference with B. Sandler regarding 0.10 $51.00
preferences

WAH 4/27/2020 BSHO4 Review and reply toM. Matteo request for vendor 0.40 $204.00
contact information for preference targets

WAH 4/27/2020 BSHO04 Telephone conference with A. Caine regarding 0.20 $102.00
preference demand letter and available Debtor
records

WAH 5/4/2020 BSH04 Review and reply toM. Matteo email regarding 0.10 $51.00
preference data

WAH 5/11/2020 BSHO04 Investigate Debtors application of pre-petition 4.20 $2,142.00
credits from customer rebate proclaim to satisfy
post-petition inventory sales

WAH 5/12/2020 BSHO4 Continuing investigation of Debtor application of 3.60 $1,836.00
pre-petition credits to satisfy post-petition sales
and email Trustee and counsel regarding same

WAH 5/12/2020 BSHO4 Telephone conference with C. Deutchman 0.30 $153.00
regarding customer rebate proclaim credits and
post-petition application of same

WAH 5/12/2020 BSHO04 Telephone conference with C. Robinson 0.20 $102.00
regarding potential unauthorized post-petition
transfers

WAH 5/13/2020 BSHO04 Continuing review of potential unauthorized 2.50 $1,275.00
post-petition transfers related to use of
pre-petition credits

WAH 5/28/2020 BSH04 Further investigation of Debtor pre-petition credits 1.80 $918.00
issued against post-petition sales and recovery
of transfers under 549 with respect to Steel and
Pipe Supply Co.

WAH 5/28/2020 BSH04 Telephone conference with A. Cane regarding 0.20 $102.00
549 actions

WAH 7/14/2020 BSH04 Review and reply to A. Caine email regarding 0.30 $153.00
potential 549 action defenses

WAH 7/14/2020 BSHO04 Investigate potential defense in 549 actions 0.60 $306.00

VIS 8/17/2020 BSHO4 Discussion with J. Reynolds regarding 0.20 $47.00
preparation of Debtor Demand Exhibits

JJR 8/17/2020 BSHO04 Meet with V Stott regarding demand exhibits for 0.20 $64.00
Counsel

WAH 8/17/2020 BSH04 Attend to status of Debtor records and 0.20 $102.00
preference demands

VJS 8/18/2020 BSHO04 Prepare of Demand Exhibits for A3M Vacuum - 1.10 $258.50
All Star Forest

VJS 8/18/2020 BSH04 Prepare of Demand Exhibits for American 1.60 $376.00
Commercial Barge - Beemac

VJS 8/18/2020 BSH04 Prepare of Demand Exhibits for Benton - 0.90 $211.50
Boomerang

VIS 8/18/2020 BSHO04 Prepare of Demand Exhibits for Boyd Bros 3.20 $752.00

Transport - Certified Laboratories
Case 19-12153-KBO

Doc 672-2 Filed 11/17/20 Page 7 of 44

 

Page 2

Employee Date Client Service Description Time Value

VJS 8/18/2020 BSHO04 Analysis of provided ACH spreadsheet and 0.40 $94.00
check records for preparation of Debtor Demand
Exhibits

JJR 8/18/2020 BSHO4 Preliminary review of payment details (including 1.90 $608.00
check and wires) for preference period

JJR 8/18/2020 BSH04 Examination of invoice details for check 1.10 $352.00
payments during preference period

WAH 8/18/2020 BSHO04 Review preference demand target list and 0.90 $459.00

. formulate demand exhibits

VJS 8/19/2020 BSHO04 Prepare of Demand Exhibits for City of 0.80 $188.00
Rockwood - Dark Horse Rail

VJS 8/19/2020 BSH04 Prepare of Demand Exhibits for Delta Fabrication 0.70 $164.50
- Gallano Trucking

VJS 8/19/2020 BSHO4 Prepare of Demand Exhibits for Guildry Industrial 1.60 $376.00
- Helix Logistics

WS 8/19/2020 BSHO4 Prepare of Demand Exhibits for Heraeus Electro 1.70 $399.50
- Inland RC

VIS 8/19/2020 BSH04 Prepare of Demand Exhibits for J.P. & Sons - 0.90 $211.50
Kodiak Resources

VIS 8/19/2020 BSHO04 Prepare of Demand Exhibits for Konecranes - 2.10 $493.50
Lyons Holdings

VIS 8/20/2020 BSH04 Prepare of Demand Exhibits for M. Brashem - 0.70 $3164.50
Minerals US

VJS 8/20/2020 BSH04 Prepare of Demand Exhibits for Modern America 2.70 $634.50
- Norris & Son

VJS 8/20/2020 BSHO04 Prepare of Demand Exhibits for P&S Transport- 1.00 $235.00
Protrade Steel

VJS 8/20/2020 BSH04 Prepare of Demand Exhibits for Pull-a-Part - R&R 2.00 $470.00
Express

VIS 8/20/2020 BSHO04 Prepare of Demand Exhibits for Refractory 1.30 $305.50
Services - RHI US

JJR 8/20/2020 BSHO4 Review of Debtor records regarding supporting 2.00 $640.00
bank statements and invoice details for potential
targets provided by Counsel

VJS 8/21/2020 BSHO04 Prepare of Demand Exhibits for River Birch - 1.50 $352.50
S&B Industrial

VIS 8/21/2020 BSHO0O4 Prepare of Demand Exhibits for SB Lone Star - 1.30 $305.50
Shell Energy

VJS 8/21/2020 BSHO4 Prepare of Demand Exhibits for Sid Tool - 2.20 $517.00
Stauffer Manufacturing

VJS 8/21/2020 BSHO4 Prepare of Demand Exhibits for Strickland 3.10 $728.50
Trading - Tiano Trucking

WAH 8/21/2020 BSHO4 Review draft preference settlement procedures 0.60 $306.00
motion and provide comments to counsel

WAH 8/21/2020 BSHO4 Teleconference with A. Caine regarding 0.10 $51.00
preference procedures motion

VJS 8/24/2020 BSH04 Prepare of Demand Exhibits for Tennessee 0.40 $94.00
Assoc. Electric - TRW Metallurgical

VJS 8/24/2020 BSHO4 Prepare of Demand Exhibits for Universal 1.20 $282.00

Protection - Waste Connection Bayou
Case 19-12153-KBO Doc 672-2 Filed 11/17/20 Page 8 of 44

 

Page 3

Employee Date Client Service Description Time Value

VJS 8/24/2020 BSH04 Prepare of Demand Exhibits for WT Transport - 0.60 $141.00
Xpress Recycling

VJS 8/24/2020 BSHO04 Discuss with J. Reynolds preference progress 0.50 $117.50
and missing vendor data

VIS 8/24/2020 BSHO4 Update of Demand Exhibits to include invoice 1.30 $305.50
details and clear dates (A-F)

VJS 8/24/2020 BSHO4 Update of Demand Exhibits to include invoice 1.10 $258.50
details and clear dates (G-L)

JJR 8/24/2020 BSHO4 Review of payment details and records for 2.10 $672.00
outstanding vendors greater than $100,000

JJR 8/24/2020 BSH04 Meet with V Stott regarding outstanding vendor 0.50 $160.00
details

VJS 8/25/2020 BSH04 Investigate Debtor provided files for Valley Joist 0.80 $188.00
payment details

VJS 8/25/2020 BSHO04 Update of Demand Exhibits to include invoice 1.20 $282.00
details and clear dates (M-R)

VJS 8/25/2020 BSHO4 Update of Demand Exhibits to include invoice 1.00 $235.00
details and clear dates (S-Z)

VJS 8/25/2020 BSH04 Locate bank statement and check copy support 0.80 $188.00
for AT&T and Boomerang demand exhibits

VIS 8/25/2020 BSH04 Gather bank statement and check copy support 0.90 $211.50
for City of Rockwood, Delta Fabrications and
HJM demand exhibits

VJS 8/25/2020 BSH04 Gather bank statement and check copy support 0.70 $164.50
for Harriman Utility and John W. Beaton.
demand exhibits

VJS 8/25/2020 BSH04 Obtain bank statement and check copy support 1.20 $282.00
for Magna Refractories and Quad Engineering
demand exhibits

JJR 8/25/2020 BSHO4 Review of Debtor records regarding payment 0.70 $224.00
details for Valley Joist

WAH 8/25/2020 BSH04 Attend to status of preference demand letter 0.20 $102.00
exhibits

VJS 8/26/2020 BSHO4 Update preference demands spreadsheets to 0.80 $188.00
account for additional located vendor payments
in September 2019

VWJS 8/26/2020 BSHO4 Locate bank statement and check copy support 1.30 $305.50
for Waste Management and WW Grainger
demand exhibits

VJS 8/26/2020 BSHO4 Reconciliation of Debtor records and preference 1.60 $376.00
invoice copies

VJS 8/26/2020 BSHO04 Adjust final demand exhibits and invoice details 1.90 $446.50
for vendors (A-F)

VJS 8/26/2020 BSH04 Adjust final demand exhibits and invoice details 1.80 $423.00
for vendors (G-L)

JJR 8/26/2020 BSH04 Reconciliation of AT&T, Rockwood, CSX 1.10 $352,00
Transporation and Inland RC LLC

JJR 8/26/2020 BSHO4 Review of demand exhibits (N-S) 1.20 $384.00

JJR 8/26/2020 BSH04 Review of demand exhibits (A-M) 1.20 $384.00
Case 19-12153-KBO Doc 672-2 Filed 11/17/20 Page 9 of 44

 

 

 

 

 

Page 4

Employee Date Client Service Description Time Value

VJS 8/27/2020 BSHO4 Adjust final demand exhibits and invoice details 1.70 $399.50
for vendors(M-R)

VJS 8/27/2020 BSHO4 Adjust final demand exhibits and invoice details 2.10 $493.50
for vendors (S-Z)

JJR 8/27/2020 BSHO4 Review of demand exhibits (T-Z) 0.90 $288.00

WAH 8/27/2020 BSHO4 Attend to preparation of preference demand 0.70 $357.00
exhibits

VJIS 8/31/2020 BSHO4 Gather final demand exhibits and support for 1.30 $305.50
counsel (A-L)

WAH 8/31/2020 BSH04 Update counsel on status of preference demand 0.10 $51.00
exhibits

VJS 9/1/2020 BSHO4 Gather final demand exhibits and support for 1.20 $282.00
counsel (M-S)

VJS 9/1/2020 BSH04 Gather final demand exhibits and support for 1.30 $305.50
counsel (T-2Z)

VJS 9/1/2020 BSHO04 Obtain additional transfers and payments to the 0.70 $164.50
City of Rockwood

WAH 9/3/2020 BSH04 Finalize preference demand exhibits and provide 2.40 $1,224.00
to counsel

WAH 9/10/2020 BSHO4 Review and reply to A. Caine email regarding 0.20 $102.00
status of preference matters and available records

Total: Bayou Steel - Preference

91.20 $28,001.00
Grand Total
91.20 $28,001.00

 

 
Case 19-12153-KBO Doc 672-2 Filed 11/17/20 Page 10 of 44

EXHIBIT "A-5"
BAYOU STEEL BD HOLDINGS, LLC et al.

SUMMARY OF TIME CHARGES BY INDIVIDUAL
FROM FEBRUARY 25, 2020 THROUGH SEPTEMBER 30, 2020

Taxes

Professional services in this category include the investigation, review and analysis of the Debtors’
financial records and prior tax filings necessary for the preparation of federal and state tax and
information returns. Services in this category also include the analysis and response of tax related
inquiries from various government tax authorities.

Hours 74.70 Dollars: $25,025.50
Case 19-12153-KBO

Doc 672-2 Filed 11/17/20 Page 11 of 44

 

Time List
Page 1

Employee Date Client Service Description Time Value

Client: Bayou Steel - Tax

CMG 3/10/2020 BSHO5 Prepare summary of 2018 state returns and 2019 1.50 $352.50
extensions

MRT 3/25/2020 BSHO5 Review offinal accounting 0.20 $111.00

JR 3/27/2020 BSHO5 Phone call with C Deutchman regarding Debtor 0.10 $32.00
file upload

JJR 3/30/2020 BSHO05 Examination of Debtor payroll files for 2019 0.50 $160.00

JJR 4/3/2020 BSHO05 Compile Debtor payroll files provided 0.70 $224,00

JJR 4/6/2020 BSHO05 Phone call with the FL Unemployment Office 0.20 $64,00
regarding outstanding payroll returns

JJR 4/6/2020  BSHO5 Phone call with the GA Unemployment Office 0.20 $64.00
regarding outstanding payroll returns

JJR 4/6/2020 BSH05 Draft email correspondence to ADP regarding 0.20 $64.00
outstanding payroll returns

JJR 4/14/2020 BSHO5 Phone call with a representative of ADP 0.30 $96.00
regarding outstanding and rejected filings for
2019 4th quarter

CMG 4/16/2020 BSHO05 Prepare interim report for the period ending 1.90 $446.50
3/31/20

CMG 4/16/2020 BSHO5 Revision to the interim report for the period 0.80 $188.00
ending 3/31/20

JR 5/13/2020 BSHO5 Review of Debtor records regarding 2019 trial 0.80 $256.00
balance details and MOR activity

JJR 5/19/2020 BSHO05 Examination of Debtor files regarding MOR 0.70 $224.00
activity and trial balance details for 2019

MRT 6/19/2020 BSHO05 Review issues with financial data and 0.40 $222.00
reconciliation of trial balance for tax return

JJUR 5/20/2020 BSHO5 Compilation of Debtor records for preparation of 0.90 $288.00
2019 trial balance

JJR 5/20/2020 BSHO5 Analysis of Debtor records regarding 0,80 $256.00
adjustments to Debtor book balances during 2019

WS 5/21/2020 BSHO5 Investigate available Debtor documentation for 1.60 $376.00
2019 trial balance reconstruction

VIS 6/21/2020 BSH05 Gather MOR reports for 2019 trial balance 0.70 $164.50
reconstruction

JJR 6/21/2020 BSHO5S Compilation and review of Debtor payroll files for 0.70 $224.00
2018 and 2019

JJR 5/21/2020 BSHO5 Reconciliation and review of Debtor 2018 tax 1.30 $416.00
records and trial balance details

JJR 5/21/2020 BSHO5 Search of Debtor records regarding confirmation 0.90 $288.00
of trial balance details as of September 2019

VJS 6/22/2020 BSHO5 Investigate Debtor provided hard drive for 1.90 $446.50
documentation related to 2019 financial
statemenis

JJR 5/22/2020 BSHO5S Review and analysis of MOR reports from 0.80 $256.00
October 2019 - December 2019

JJR 5/26/2020 BSHO5 Review and verification of Debtor payroll records 0.90 $288.00

and salary details during 2019
Case 19-12153-KBO Doc 672-2 Filed 11/17/20 Page 12 of 44

 

Page 2

Employee Date Client Service Description Time Value

JJR 6/1/2020 BSHOS5 Analysis of MOR reporting details regarding profit 0.80 $256.00
and loss details for 2019

JJR 6/8/2020 BSH05 Confirmation of Debtor payroll details for 2018 0.70 $224.00
and 2019

JJR 6/9/2020 BSH05 Review and analysis of 2018 books and records 1.00 $320.00
regarding identification of tax return details and
classification

JR 6/10/2020 BSHO5 Examination of Debtor files regarding detailed 0.70 $224.00
expense breakout for 2018 and 2019 tax
preparation

JJR 6/10/2020 BSHO5 Examination of Debtor files regarding detailed 0.60 $192.00
Balance Sheet details for 2018 and 2019 tax
preparation

JJR 6/10/2020 BSHO5 Examination of Debtor files regarding detailed 0.80 $256.00
Revenue and COGS details for 2018 and 2019
tax preparation

MRT 6/10/2020 BSHO05 Review issues with data and planning of tax 0.60 $333.00
preparation

JJR 6/11/2020 BSHO5 Preliminary reconciliation of Debtor 2018 book 1.30 $416.00
balances and tax return copy

MRT 6/11/2020 BSHO5 Analysis of financial statement data and 0.70 $388.50
breakout for tax return

JJR 6/12/2020 BSHO5 Verification and review of 2019 profit and loss 1.90 $608.00
detailed accounts regarding reconciliation of
MOR reporting analysis

MRT 6/12/2020 BSHO5 Review and challenge analysis of preliminary 0.80 $444.00
reconciliation for reconstruction of trial balance

JR 6/16/2020 BSHO05 Compilation of Debtor records regarding 0.80 $256.00
supporting details for revenue and expense
accounts for January - September 2019

JJR 6/16/2020 BSHO05 Review of tax return issues with M. Tomlin 0.40 $128.00

MRT 6/16/2020 BSHO5 Review of data and planning of analysis with J. 0.40 $222.00
Reynolds

JJR 8/14/2020 BSHO5 Review of Debtor records regarding profit and 0.80 $256.00
loss calculations at petition date

JJR 8/14/2020 BSHO05 Analysis of reconciliation of MOR calculations 0.60 $192.00

JJR 8/27/2020 BSHO05 Prepare 2019 trial balance 1.60 $512.00

JJR 8/27/2020 BSHO5 Reconciliation of 2018 book balances and filed 0.90 $288.00
tax returns

JJR 8/27/2020 BSHO5 Review and verify Debtor equity accounts 1.10 $352.00

JJR 8/27/2020 BSHO5 Examination of 2019 MOR's 0.80 $256.00

JJR 8/27/2020 BSHO5 Prepare summary of MOR activity and 1.30 $416.00
adjustments to Debtor books and records

MRT 8/27/2020 BSHO5 Review of variance issues between data and tax 0.50 $277.50

return
Case 19-12153-KBO

Doc 672-2 Filed 11/17/20 Page 13 of 44

 

Page 3

Employee Date Client Service Description Time Value

JJR 8/28/2020 BSHO5 Prepare memo regarding 2019 trial balance 0.80 $256.00
preparation

JJR 8/28/2020 BSHO05 Update of adjusting entries to Debtor books and 0.70 $224.00
records

JJR 8/28/2020 BSHO5 Compile supporting details regarding 2019 payroll 0.50 $160.00
filings regarding state adjustments

MRT 8/28/2020 BSHOS Review reconciliation and issues for tax return 0.30 $166.50

VJS 8/31/2020 BSHO5 Prepare 2019 federal tax return 1.70 $399.50

JJR 8/31/2020 BSHO5 Final update of 2019 trial balance and adjusting 1.10 $352.00
entries

JJR 8/31/2020 BSHO05 Examination of 2018 state returns 0.70 $224.00

MRT 8/31/2020 BSHO5 Review and challenge trial balance and 1.10 $610.50
adjustment analysis

JJR 9/1/2020 BSHO5 Compile supporting MOR's and adjustments 1.50 5480.00
regarding Debtor payroll details

MRT 9/1/2020 BSHO5 Review and challenge preliminary trial balance 1.30 $721.50
and analysis

VJS 9/2/2020 BSH05 Revisions to 2019 Federal Tax return 0.60 $141.00

JJR 9/2/2020 BSHO5 Review of 2019 tax return 0.80 $256.00

JJR 9/2/2020  BSHO5 Update of 2019 return COGS adjustments 0.50 $160.00

JJR 9/2/2020 BSHO5 Compile supporting details for 2019 adjustments 0.70 $224.00
and K-1 information

MRT 9/2/2020 BSH05 Review and challenge draft 2018 federal returns 1.20 $666.00
and support

MRT 9/2/2020 BSHO5 Review of revised tax return and adjustments 0.60 $333.00

MRT 9/2/2020 BSHO5 Final review and signing of federal tax return 0.10 $55.50

VJS 9/3/2020 BSH05 Prepare 2019 Federal Return for signature by 0.20 $47.00
Trustee

VIS 9/3/2020 BSHO5 Prepare 2019 Illinois state return 0.80 $188.00

VJS 9/3/2020 BSHO5 Prepare 2019 Louisiana state return 0.90 $211.50

VJS 9/3/2020 BSHO5 Prepare 2019 Oklahoma state return 0.70 $164.50

VIS 9/3/2020 BSH05 Prepare 2019 Pennsylvania state return 0.80 $188.00

VJS 9/3/2020 BSH05 Prepare 2019 Tennessee state return 0.70 $164.50

JJR 9/3/2020 BSHO05 Prepare state apportionment calculations for IL 0.50 $160.00

JJR 9/3/2020 BSH05 Prepare state apportionment calculations for LA 0.60 $192.00
Case 19-12153-KBO Doc 672-2 Filed 11/17/20 Page 14 of 44

 

Page 4

Employee Date Client Service Description Time Value

JJR 9/3/2020 BSH05 Prepare state apportionment calculations for OK 0.40 $128.00

JJR 9/3/2020 BSHO5 Prepare state apportionment calculations for PA 0.50 $160.00

JR 9/3/2020 BSHO5 Prepare state apportionment calculations for TN 0.40 $128.00

VIS 9/4/2020 BSHO05 Discussion with J. Reynolds regarding state tax 0.30 $70.50
return apportionment updates

VJS 9/4/2020 BSHO5S Revise 2019 Oklahoma state return to account 0.60 $141.00
for apportionment changes

VIS 9/4/2020 BSHO05 Revise 2019 Illinois state return to account for 0.80 $188.00
apportionment changes

JR 9/4/2020  BSHO05 Review of 2019 state tax returns for IL, LA and 2.50 $800.00
OK

JJR 9/4/2020 BSHO5 Update of partner support and details for 2019 0.90 $288.00
K-1 calculations per state

JJR 9/4/2020 BSHO5 Meet with V Stott regarding 2019 state returns 0.30 $96.00

VIS 9/8/2020 BSHO5 Revise 2019 Pennsylvania state return to 0.90 $211.50
account for apportionment changes

VJS 9/8/2020  BSHO5 Revise 2019 Federal Return resulting from 0.90 $211.50
partner challenge

VJS 9/8/2020 BSHO05 Revise 2019 Tennessee state return to account 0.80 $188.00
for apportionment changes

JJR 9/8/2020 BSHO05 Review of Pennsylvania and TN 2019 tax returns 1.50 $480.00

MRT 9/8/2020 BSH05 Review and challenge draft state returns and 0.80 $444.00
analysis

JJR 9/9/2020 BSHO5 Prepare summary of state apportionments 0.80 $256.00
regarding payroll, inventory and property factors

JUR 9/10/2020 BSHO5 Revision of 2019 state returns 0.60 $192.00

MRT 9/10/2020 BSHO5 Review and challenge draft state tax return and 0.90 $499.50
analysis

JR 9/11/2020 BSHO5 Gather final return copies for Trustee 0.20 $64.00

JJR 9/11/2020 BSHO5 Obtain and prepare 2019 K-1 copies for partners 0.50 5160.00

JJR 9/11/2020 BSHO5 Preliminary review of January 2020 MOR and 0.60 $192.00
asset sale

MRT 9/11/2020 BSHO5 Review revised state returns for IL, LA, OK, PA, 0.70 $388.50
andTN

MRT 9/11/2020 BSHO5 Final review and signing of state returns 0.30 $166.50

JJR 9/16/2020 BSHO05 Review of K-1 details for BDCM Opportunity Fund 0.20 $64.00

WAH 9/16/2020 BSH0O5 Review email from Black Diamond regarding 0.10 $51.00
2019 K-1 and entity tax change

MRT 9/16/2020 BSHO5 Review of inquiry regarding <-1 allocation by BD 0.60 $333.00

opposition and research for file
Case 19-12153-KBO

Doc 672-2 Filed 11/17/20 Page 15 of 44

 

 

 

 

 

Page 5
Employee Date Client Service Description Time Value
MRT 9/16/2020 BSHO5 Call to J. Randazzo regarding BD opportunity K-1 0.10 $55.50
Total: Bayou Steel - Tax
74.70 $25,025.50
Grand Total
74.70 $25,025.50

 

 
Case 19-12153-KBO Doc 672-2 Filed 11/17/20 Page 16 of 44

EXHIBIT"A-6"
BAYOU STEEL BD HOLDINGS, LLC et al.
SUMMARY OF TIME CHARGES BY INDIVIDUAL

FROM FEBRUARY 25, 2020 THROUGH SEPTEMBER 30, 2020

Asset Recovery

Services rendered in this category represent the identification, compilation and analysis of financial and
related data necessary to assist the Trustee and his professionals in the process of identifying,
preserving, recovering and liquidating the Debtors’ assets. The Applicant assisted the Trustee by
pursuing outstanding accounts receivable and other assets as of the conversion date. To date the Trustee
has recovered proceeds in excess of $25.2 million from his administration of the bankruptcy cases.

Hours: 162.40 Dollars: $69,409.50
Case 19-12153-KBO Doc 672-2 Filed 11/17/20 Page 17 of 44

 

Time List
Page 1
Employee Date Client Service Description Time Value
Client: Bayou Steel - Asset
WAH 2/25/2020 BSHO6 Review court docket to determine status of case 5.20 $2,652.00
as of conversion date
MRT 2/25/2020 BSHO6 Telephone conference with Trustee regarding 0.10 $55.50
debtor and case information
MRT 2/25/2020 BSHO6 Research case information 0.90 $499,50
JJR 2/26/2020 BSHO6 Gather documents from data room for review 0.30 $96.00
WAH 2/26/2020 BSHO6 Telephone conference with C. Deutchrnan 1.00 $510.00
regarding case background and status as of
conversion
WAH 2/26/2020 BSHO06 Continuing review of docket pleadings to evaluate 3.50 $1,785.00
case status and investigate Debtor affairs
WAH 2/26/2020 BSHO6 Various emails with C. Deutchman regarding 0.80 $408.00
document requests and asset recoveries
WAH 2/26/2020 BSHO6 Review documents provided byCRO including 6.70 $3,417.00
audited financial statements, insurance policies,
outstanding A/R
WAH 2/27/2020 BSHO6 Attend to identifying and collecting of Debtor 3.50 $1,785.00
remaining assets including A/R, collateral
reserves, insurance refunds, bank turnover
WAH 2/27/2020 BSHO6 Attend to identifying and securing Debtors 2.00 $1,020.00
electronic and hard copy records for case
administration
WAH 2/28/2020 BSHO6 Continuing review of Debtor records to identify 6.80 $3,468.00
and evaluate potential third-party claims and the
Debtors affairs and potential asset recoveries
WAH 2/28/2020 BSHO6 Email M. Banker regarding status of Debtors 0.20 $102.00
insurance polices
WAH 3/2/2020 BSH0O6 Continuing review of prior court pleadings 2.20 $1,122.00
regarding status and pre-petition affairs
WAH 3/2/2020 BSHO6 Attend to asset recovery issues 1.40 $714.00
WAH 3/3/2020 BSH06 Telephone conference with B. Sander regarding 0.80 $408.00
case background (2x's)
WAH 3/4/2020 BSH06 Telephone conference with Trustee B. Sandler 0.50 $255.00
regarding case background and ongoing
administrative
WAH 3/4/2020 BSHO6 Met with Trustee regarding asset recovery issues 0.30 $153.00
WAH 3/4/2020  BSHO6 Attend to A/R collection issues 0.30 $153.00
WAH 3/6/2020 BSH06 Review asset sale closing flow of funds 0.60 $306.00
WAH 3/11/2020 BSHO6 Listen to audio of 3/11 hearing and follow-up with 0.30 $153.00
counsel regarding status of lender carve-out
WAH 3/12/2020 BSHO6 Follow-up email to M. Banker regarding 0.10 $51.00
insurance policy claims
WAH 3/15/2020 BSHO6 Review C. Deutchman email in response to 0.40 $204.00

Trustee 341 document request and reply
Case 19-12153-KBO Doc 672-2 Filed 11/17/20 Page 18 of 44

 

Page 2

Employee Date Client Service Description Time Value

WAH 3/16/2020 BSHO6 Draft email to K. Gaconi regarding A/R 0.20 $102.00
remittance to Trustee for All Scrap Metals

WAH 3/19/2020 BSHO6 Continuing review and analysis of available 5.80 $2,958.00
records to evaluate potential asset recoveries

WAH 3/20/2020 BSHO6 Attend to 341 meeting issues and documents 0.30 5153.00
produced by CRO

WAH 3/23/2020 BSHO6 Review and reply to email from counsel regarding 0.20 $102.00
341 meeting

WAH 3/24/2020 BSHO6 Email to Trustee and counsel regarding access 0.10 $51.00
to Debtor records sold to buyer

WAH 3/24/2020 BSHO6 Teleconference with N. Velonis (Buyer Counsel) 0.20 $102.00
regarding Debtor records access

WAH 3/24/2020 BSHO6 Attend to 341 meeting logistics and preparations 0.40 $204.00

WAH 3/27/2020 BSHO6 Attend to securing the Debtor records sold to 0.50 $255.00
Liberty in 363 sale

WAH 3/27/2020 BSHO6 Teleconference with D. Houpy (former Debtor IT) 0.30 $153.00
regarding state of Debtor electronic records in LA

WAH 3/30/2020 BSHO6 Prepare for 341 Meeting 1.50 $765.00

WAH 3/30/2020 BSHO6 Teleconference with C, Robinson regarding case 0.60 $306.00
background and 341 meeting issues

JUR 3/31/2020 BSHO6 Gather supporting files from Dropbox for review 0.60 $192.00

WAH 3/31/2020 BSHO6 Attend 341 creditor meeting 1.00 $510.00

WAH 3/31/2020 BSH06 Follow-up call with C. Robinson regarding 341 0.20 $102.00
meeting and Debtor records

WAH 3/31/2020 BSHO6 Teleconference with Trustee regarding 341 0.10 $51.00
meeting follow-up

WAH 3/31/2020 BSH06 Follow-up call with C. Robinson regarding call 0.20 $102.00
with Debtor counsel regarding carve-out and
related issues

WAH 4/1/2020 BSHO06 Attend to pursuit of non-litigation recordings of 1.30 $663.00
A/R miscellaneous assets

JJR 4/2/2020 BSHO6 Gather files for "Black Diamond” for E Mullen 0.60 $192.00

JJR 4/2/2020 BSHO6 Review of records provided by C Deutchman and 0.90 $288.00
search of correspondence of outstanding checks

JJR 4/2/2020 BSH06 Preliminary review of accounts receivable records 0.80 $256.00
and invoice copies

WAH 4/2/2020 BSH06 Attend to A/R collection issues 1.70 $867.00

WAH 4/2/2020 BSHO06 Review external hardware received from CRO 4.50 $2,295.00
continuing Debtor electronic records

WAH 4/2/2020 BSHO06 Telephone conference with C. Robinson 0.60 $306.00
regarding collateral carve-out and surcharge
issues

WAH 4/3/2020 BSH06 Review and reply to various emails with Trustee 0.30 $153.00

and counsel regarding Ch 11 Admin Bar date and
collateral surcharge issues
Case 19-12153-KBO

Doc 672-2 Filed 11/17/20 Page 19 of 44

 

Page 3

Employee Date Client Service Description Time Value

WAH 4/6/2020 BSHO06 Review and reply toK.Gaconi email regarding 0.10 $51.00
$20k installment payment of All Scrap Metal A/R

VWJS 4/7/2020 BSH06 Analyze vendor invoices and prepare demand 2.50 $587.50
exhibit for Contractors Steel

VIS 4/7/2020 BSHO6 Review available vendor invoices and prepare 1.10 $258.50
spreadsheets for accounts receivable demand
exhibits

VJS 4/8/2020 BSHO6 Analyze vendor invoices and prepare demand 1.30 $305.50
exhibit for Service Steel Warehouse

VIS 4/8/2020 BSHO06 Analyze vendor invoices and prepare demand 0.10 $23.50
exhibit for Price Steel

VIS 4/3/2020 BSHO6 Analyze vendor invoices and prepare demand 0.10 $23.50
exhibit for Northern Illinois Steel

VJS 4/8/2020 BSH06 Analyze vendor invoices and prepare demand 0.40 $94.00
exhibit for Metal Traders

VIS 4/8/2020 BSH06 Analyze vendor invoices and prepare demand 1.30 $305.50
exhibit for Metal Partners Rebar

VJS 4/8/2020  BSHO6 Analyze vendor invoices and prepare demand 0.30 $70.50
exhibit for LA Scrap

WS 4/8/2020 BSHO06 Analyze vendor invoices and prepare demand 0.10 $23.50
exhibit for Klein Steel

VJS 4/8/2020 BSHO06 Analyze vendor invoices and prepare demand 0.10 $23.50
exhibit for Kentucky Machine

VIS 4/8/2020 BSHO06 Analyze vendor invoices and prepare demand 0.10 $23.50
exhibit for JMS Russel

VJS 4/8/2020 BSH06 Analyze vendor invoices and prepare demand 0.10 $23.50
exhibit for Inste! Steel

VJS 4/8/2020 BSHO6 Analyze vendor invoices and prepare demand 1.20 $282.00
exhibit for Iniral Metals

WAH 4/8/2020 BSH06 Calculate unpaid UST quarterly fees for 0.30 $153.00
surcharge motion

WAH 4/8/2020 BSHO6 Review account statements received from UST 0.20 $102.00
regarding balance of outstanding quarterly fees

VJS 4/9/2020 BSHO6 Analyze vendor invoices and prepare demand 0.70 $164.50
exhibit for Rack Builders

VJS 4/9/2020 BSH06 Analyze vendor invoices and prepare demand 0.50 $117.50
exhibit for O’Brien Steel

VJS 4/9/2020 BSHO6 Analyze vendor invoices and prepare demand 0.10 $23.50
exhibit for North Second Street Steel

WS 4/9/2020 BSH06 Analyze vendor invoices and prepare demand 1.70 $399.50
exhibit for Metals USA

JJR 4/9/2020 BSH06 Search of Debtor records regarding additional 0.80 $256.00
invoice copies and payment details for vendors

WAH 4/9/2020 BSHO06 Clarify UST fees due in Debtor cases for use in 0.20 $102.00
surcharge motion

VWJS 4/10/2020 BSH06 Draft initial demand letter for accounts receivable 0.20 $47.00
collections

VIS 4/10/2020 BSHO6 Analyze vendor invoices and prepare demand 0.20 $47.00
exhibit for Willoanks Steel

VIS 4/10/2020 BSHO6 Analyze vendor invoices and prepare demand 2.70 $634.50

exhibit for Triple-S Steel
Case 19-12153-KBO

Doc 672-2 Filed 11/17/20 Page 20 of 44

 

Page 4

Employee Date Client Service Description Time Value

VJS 4/10/2020 BSHO06 Analyze vendor invoices and prepare demand 0.30 $70.50
exhibit for David J Joseph

VIS 4/10/2020 BSHO06 Analyze vendor invoices and prepare demand 0.20 $47.00
exhibit for The A388 Company

VJS 4/10/2020 BSHO6 Analyze vendor invoices and prepare demand 2.90 $681.50
exhibit for Sugar Steel Corporation

VJS 4/10/2020 BSHO6 Analyze vendor invoices and prepare demand 0.20 $47.00
exhibit for Strickland Trading

VJS 4/10/2020 BSHO6 Analyze vendor invoices and prepare demand 0.20 $47.00
exhibit for Steel & Pipe Supply

VJS 4/10/2020 BSHO6 Analyze vendor invoices and prepare demand 0.30 $70.50
exhibit for Sioux City

VIS 4/10/2020 BSHO6 Analyze vendor invoices and prepare demand 0.50 $117.50
exhibit for South Atlantic

JJR 4/10/2020 BSHO6 Review of external drive and documents provided 1.80 $576.00
to estate from C Deutchman

JJR 4/10/2020 BSHO6 Examination of accounts receivable invoice 0.90 $288.00
copies and vendors with outstanding issues

JJR 4/10/2020 BSHO6 Search of Debtor files regarding additional invoice 0.40 $128.00
copies and payment support for Restes!
Distribution Co.

JJR 4/10/2020 BSHO6 Search of Debtor files regarding additional invoice 0.30 $96.00
copies and payment support for Metal Partners
RebarLLC

JJR 4/10/2020 BSHO6 Search of Debtor files regarding additional invoice 0.40 $128.00
copies and payment support for Infra Metals Co.

VJS 4/13/2020 BSHO6 Locate and prepare spreadsheet of accounts 0.50 $117.50
receivable vendor addresses for mailing

JJR 4/13/2020 BSHO6 Review of accounts receivable demand exhibits 2.80 $896.00
and invoice copies for vendors

JJR 4/15/2020 BSHO6 Compilation of CRO Files and payroll files from C 0.90 $288.00
Deutchman

JJR 4/16/2020 BSHO6 Compile email files provided by C Deutchman 0.50 $160.00

WAH 4/27/2020 BSHO6 Telephone conference with N, Velonis regarding 0.20 $102.00
access to Debtor records sold to 363 buyer

WAH 4/27/2020 BSHO6 Attend to collection of accounts receivable 3.70 $1,887.00

JJR 4/28/2020 BSHO6 Analysis and review of accounts receivable aging 0.40 $128.00
details for vendor invoices

JJR 4/28/2020 BSHO6 Review of account summaries and vendor 0.60 $192.00
records

WAH 4/28/2020 BSHO06 Follow-up on insurance premium refunds 0.30 $153.00

WAH 4/28/2020 BSHO6 Attend to A/R collection matters 1.70 $867.00

JJR 4/29/2020 BSHO6 Analysis of accounts receivable details and 2.10 $672.00

compile summaries for vendors. Verification of
invoice details and company details.
Employee

Case 19-12153-KBO Doc 672-2 Filed 11/17/20 Page 21 of 44

Date

Client

Service Description

Time

Page

5

Value

 

JJR

JR

JJR

JJR

JR

WR

JJR

JJR

WAH
CMG

JR

WAH

WAH

WAH

JJUR

JJR

JJR

JJR

JJR

4/29/2020

4/30/2020

4/30/2020

4/30/2020

4/30/2020

4/30/2020

4/30/2020

4/30/2020

4/30/2020
5/5/2020

5/5/2020

5/5/2020
5/5/2020
5/5/2020
5/6/2020

5/6/2020

5/6/2020

5/6/2020

5/6/2020

BSHO06

BSHO6

BSH06

BSH06

BSHO6

BSHO6

BSH06

BSHO06

BSHO06
BSHO6

BSH06

BSHO6
BSHO6
BSHO06
BSH06

BSHO6

BSHO6

BSHO6

BSHO6

Phone call with B Brown of Central Steel & Wire
regarding Debtor accounts receivable records
and outstanding billings

Phone call with C Stewart of Contractor Steel
regarding Debtor accounts receivable records
and outstanding billings

Phone call with JR O'Brien of O'Brien Steel
Service regarding Debtor accounts receivable
records and outstanding billings

Phone call with R Hammond of Metal Traders
Inc. regarding Debtor accounts receivable
records and outstanding billings

Phone call with Jodi of Price Steel Ltd. regarding
Debtor accounts receivable records and
outstanding billings

Phone call with B Johannessen of Rack Builders
Inc. regarding Debtor accounts receivable
records and outstanding billings

Phone call with Melanie of Sugar Steel regarding
Debtor accounts receivable records and
outstanding billings

Phone call with Mary J of Triple-S Steel regarding
Debtor accounts receivable records and
outstanding billings

Review status of outstanding letters of credit for
recovery of excess collateral from BOA

Gather January 2019 bank statements from
Debtor records

Update of Debtor exhibits for accounts receivable
vendors regarding identification of additional
invoice details

Update A/R collections

Email Trustee and counsel with estate cash
activity and status

Follow-up with S. Zapalowski regarding property
insurancerefund

Phone call with a representative of Infra Metals
Co. regarding outstanding balances due to Debtor
Phone call with a representative of LA Scrap
Metal regarding outstanding balances due to
Debtor

Phone call with a representative of Metals USA
regarding outstanding balances due to Debtor
Phone call with a representative of North 2nd
Street Steel regarding outstanding balances due
to Debtor

Phone call with a representative of Northern IL
Steel Supply regarding outstanding balances due
to Debtor

0.10

0.10

0.10

0.10

0.10

0.10

0.10

0.20

0.20
0.20

0.70

0.20

0.30

0.10

0.10

0,10

0.10

0.10

0.10

$32.00

$32.00

$32.00

$32.00

$32.00

$32.00

$32.00

$64,00

$102.00
$47.00

$224.00

$102.00
$153.00
$51.00
932,00

$32.00

$32.00

$32.00

$32.00
Case 19-12153-KBO Doc 672-2 Filed 11/17/20 Page 22 of 44

 

Page 6

Employee Date Client Service Description Time Value

JJR 5/6/2020 BSHO6 Phone call with a representative of Service Steel 0.10 $32.00
Warehouse regarding outstanding balances due
to Debtor

JJR 5/6/2020 BSH06 Phone call with a representative of Sioux City 0.10 $32.00
Foundry regarding outstanding balances due to
Debtor

JJR 5/6/2020 BSH06 Phone call with a representative of South Atlantic 0.10 $32.00
LLC regarding outstanding balances due to
Debtor

JJR 6/6/2020 BSH06 Phone call with a representative of Steel & Pipe 0.10 $32.00
Supply regarding outstanding balances due to
Debtor

JJR 5/6/2020 BSH06 Phone call with a representative of Strickland 0.10 $32.00
Trucking regarding outstanding balances due to
Debtor

JJR 5/6/2020 BSH06 Phone call with a representative of David J 0.10 $32.00
Joseph Co. regarding outstanding balances due
to Debtor

JJR 5/6/2020 BSH06 Phone call with W. Homony regarding accounts 0.20 $64.00
receivable records and vendor details

JJR 5/6/2020 BSHO6 Revision of accounts receivable exhibits and 0.90 $288.00
prepare vendor files

WAH 5/6/2020 BSHO6 Review and reply to email from Jr O'Brien 0.20 $102.00
regarding Support for setoffs to A/R Balance

WAH 5/6/2020 BSHO6 Review Price Steel A/R status and denial of 0.40 $204.00
obligations

WAH 5/7/2020 BSHO6 Telephone conference with JR. O'Brien regarding 0.20 $102.00
O'Brien Steel A/R status

WAH 5/7/2020 BSHO6 Review O'Brien Steel filed Document for potential 0.30 $153.00
AJR setoff

WAH 5/7/2020 BSHO6 Draft email to JR O'Brien regarding potential 0.50 $255.00
settlement

WAH 5/7/2020 BSHO06 Attend to O'Brien Steel Group A/R collections 0.10 $51.00

JJR 5/8/2020 BSHO6 Review of support received from South Atlantic 0.50 $160.00
LLC and update collection details

WAH 5/8/2020 BSH06 Attend to A/R collection and resolutions with 4.50 $2,295.00
O'Brien Steel, Klein Steel, South Atlantic, Steel
and Pipe Supply

WAH 5/11/2020 BSHO6 Review information received from Steel and Pipe 0.70 $357.00
Supply regarding outstanding A/R matter

JJR 5/13/2020 BSHO6 Compilation of supporting files for Steel & Pipe 0.70 $224.00
Supply Co. and Ailantic South LLC

VJS 5/26/2020 BSHO6 Prepare draft of demand letter to be sent 0.80 $188.00

JJR 6/26/2020 BSHO6G Analysis and verification of accounts receivable 0.50 $160.00
exhibits

WAH 5/26/2020 BSHO6 Attend to A/R collections and settlement status 0.60 $306.00

VIS 5/27/2020 BSHO6 Gather and compile prepared demand letter and 1.00 $235.00

exhibits for review
Case 19-12153-KBO

Doc 672-2 Filed 11/17/20 Page 23 of 44

 

Page 7

Employee Date Client Service Description Time Value

JJUR 5/27/2020 BSHO6 Review of accounts receivable demand letters 2.30 $736.00
and supporting exhibits. Confirmation of
supporting invoices and summaries obtained
from Debtor records

WAH 6/27/2020 BSHO6 Attend to North Second Steel A/R collection 0.20 $102.00

WAH 6/27/2020 BSHO6 Attend to issuance of A/R demand letters 1.50 $765.00

JJR 5/28/2020 BSHO6 Update of accounts receivable analysis of gather 0.50 $160.00
invoice copies for vendors

WAH 5/28/2020 BSHO6 Review A/R collection matter with Debtor record 0.90 $459.00
discrepancies for demand letter issuance

WAH 5/28/2020 BSHO6 Follow-up email to BOA regarding turnover of 0.20 $102.00
excess collateral

WAH 6/30/2020 BSHO6 Evaluate Metal Traders A/R balance and 1.80 $918.00
investigate post-petition activity in response to
reply to demand letter

WAH 6/1/2020 BSHO6 Review additional information provided by Metal 0.60 $306.00
Traders regarding A/R matter and follow-up with
additional inquiries

WAH 6/2/2020 BSHO06 Review additional information received from Metal 0.60 $306.00
Traders, Inc. regarding A/R issues

WAH 6/2/2020 BSHO6 Follow-up with North Second Steel regarding A/R 0.10 $51.00

WAH 6/2/2020 BSH06 Attend to BOA turnover of excess collateral 0.80 $408.00

WAH 6/2/2020 BSHO6 Telephone conference with A. Caine regarding 0.10 $51.00
Metal Traders matter

WAH 6/2/2020 BSH06 Telephone conference with T. McKinney, J. 0.40 $204.00
Markus, C. Robinson and Trustee regarding BOA
collateral proceeds and deficient LOC draw
request

WAH 6/2/2020 BSHO6 Telephone conference with Trustee regarding 0.10 $51.00
BOA funds

WAH 6/3/2020 BSHO6 Email counsel regarding North Second Steel 0.10 $51.00
settlement

WAH 6/3/2020 BSH06 Review Rack Builders response to Trustee A/R 0.60 $306.00
demand letters and reply to same

WAH 6/8/2020 BSHO06 Review and reply to Justin Ford email regarding 0.50 $255.00
Steel of America A/R matter

WAH 6/8/2020 BSHO6 Draft email to A. Caine regarding claims against 0.60 $306.00
Metal Traders and potential resolution

WAH 6/9/2020 BSH06 Attend to A/R collection matters 0.30 $153.00

WAH 6/16/2020 BSHO6 Review draft A/R settlement agreements for 0.30 $153.00
O'Brien Steel and North Second Street Steel and
provide comments to counsel

WAH 6/18/2020 BSHO6 Attend to former customer bankruptcy finance for 0.20 $102.00
A/R collection

WAH 6/18/2020 BSHO6 Attend to Steel of America A/R collection matter 0.20 $102.00

and email counsel regarding Rule 2004 request
Case 19-12153-KBO

Doc 672-2 Filed 11/17/20 Page 24 of 44

 

8

Employee Date Client Service Description Time Value

WAH 6/23/2020 BSHO6 Review and reply toM. Banker email regarding 0.10 551.00
travelers issues

WAH 6/23/2020 BSHO06 Review insurance information received from M. 0.20 $102.00
Banker regarding workers compensation

WAH 6/25/2020 BSHO06 Telephone conference with C. Robinson 0.20 $102.00
regarding status of collateral recoveries

WAH 6/25/2020 BSHO06 Email to C. Robinson regarding Rule 2004 to 0.20 $102.00
travelers regarding collateral reserves and BOA
CoC release

WAH 6/26/2020 BSHO06 Attend to finalizing A/R settlements 0.30 $153.00

WAH 6/29/2020 BSHO06 Review email from J. Hetter regarding property 0.20 $102.00
tax refund settlements for Hyde Park

WAH 7/2/2020 BSH06 Review and reply to email fram P. Keane 0.30 $153.00
regarding A/R settlement offers from Metals
USA, Sugar Steel and Northern Illinois

WAH 7/6/2020 = =BSHO06 Evaluate settlement letter obtained from Metals 0.80 $408.00
USA, Sugar Steel and Northern Illinois Supply
and email Trustee and counsel regarding same

WAH 7/8/2020 BSHO06 Review and reply toP. Keane email regarding 0.10 $51.00
8/10 hearing schedule

WAH 7/10/2020 BSHO6 Follow-up with counsel on status of A/R 0.30 $153.00
settlements

WAH 7/10/2020 BSHO6 Review draft 2004 motion against Steel of 0.20 $102.00
America and provide comments to Trustee and
counsel

WAH 7/10/2020 BSHO6 Review draft 9019 motion to settlement of A/R 0.30 $153.00
matters and reply to Trustee and counsel

WAH 7/12/2020 BSHO06 Attend to settlement of Klein Steel A/R matter 0.10 $51.00

WAH 7/13/2020 BSHO6 Follow-up various A/R collection matters 2.60 $1,326.00

WAH 7/13/2020 BSHO6 Telephone conference with B. Copeland 0.10 591.00
regarding settlement of Triple Steel A/ R balance

WAH 7/13/2020 BSHO06 Telephone conference with Trustee regarding 0.10 $51.00
outstanding L/C issue with Bank of America

WAH 7/13/2020 BSHO06 Review Steel and Pipe Supply response to 0.60 $306.00
Trustee demand for return of unauthorized
post-petition transfers

WAH 7/14/2020 BSH06 Follow-up funds due from Polsinelli under final fee 0.10 $51.00
order

WAH 7/14/2020 BSHO6 Telephone conference with R. English regarding 0.10 $51.00
travelers insurance audits for workers
compensation, general liability and auto policies

WAH 7/14/2020 BSHO06 Attend to finalizing Triple-S Steel A/R settlement 0.20 $102.00

WAH 7/14/2020 BSHO6 Review status of Metal Partners bankruptcy and 0.90 $459.00
proceeding regarding A/R collection and email
counsel regarding same

WAH 7/17/2020 BSH06 Attended to incoming wire receipt 0.10 $51.00
Case 19-12153-KBO

Doc 672-2 Filed 11/17/20 Page 25 of 44

 

Page 9

Employee Date Client Service Description Time Value

WAH 7/21/2020 BSHO6 Attend to financial Klein Steel A/R settlement 0.10 $51.00

WAH 7/27/2020 BSHO6 Follow-up Metal Traders A/R settlement 0.10 $51.00
agreement status

WAH 7/28/2020 BSH06 Review and reply toP. Keane email regarding 0.10 $51.00
Steel of America objection to 2004 motion

WAH 7/29/2020 BSH0O6 Attend to finalize A/R settlements with Metal 0.50 $255.00
Traders and Triple-S Steel

WAH 7/30/2020 BSHO6 Attention to finalizing A/R settlement with Metal 0.10 $51.00
Traders

WAH 7/30/2020 BSHO6 Attend to updating A/R status summary 0.50 $255.00

WAH 7/30/2020 BSHO6 Telephone conference with P. Keane regarding 0.30 $153.00
Steel and Pipe supply matter

WAH 7/31/2020 + BSHO6 Finalize A/R settlement with Metal Traders Inc. 0.20 $102.00

WAH 7/31/2020 BSHO6 Review additional information provided by Metals 0.70 $357.00
USA and Sugar Steel regarding A/R dispute

WAH 8/4/2020 BSHO6 Review additional information provided by Metal 1.90 $969.00
USA and Sugar Steel Corp. A/R matters and
formulate settlement offer

WAH 8/4/2020 BSHO6 Teleconference with C, Robinson regarding BOA 0.10 $51.00
collateral funds and Trinity deficient LOC request

WAH 8/5/2020 BSHO6 Attend to potential refund of pre-petition real 0.30 $153.00
estate tax assessments

WAH 8/5/2020 BSHO06 Follow-up with counsel regarding Rule 2004 0.20 $102.00
motion against Travelers related to insurance
program

WAH 8/8/2020 BSH06 Attend to recovery of Debtor records sold to 363 0.10 $51.00
sale buyer

WAH 8/10/2020 BSHO6 Review email from P. Keene with Steel of 0.30 $153.00
America 2004 document production

WAH 8/12/2020 BSHO06 Review draft 2004 motion against Travelers and 0.10 $51.00
email counsel with comments

WAH 8/13/2020 BSH06 Update A/R summary status 0.20 $102.00

WAH 8/17/2020 BSHO6 Attend to A/R settlement matters with Rack 0.10 $51.00
Builders

WAH 8/18/2020 BSHO06 Review draft settlement agreement with Rack 0.10 $51.00
Builders

WAH 8/25/2020 BSHO6 Review draft 9019 motion to approve Rack 0.10 $51.00
Builders A/R settlement

WAH 8/27/2020 BSH06 Draft email to P. Keene regarding document 0.30 $153.00
requests to Travelers to evaluate insurance
claims and collateral reserves

WAH 8/27/2020 BSHOG Review Steel of America document production 0.50 $255.00
regarding A/R

WAH 8/28/2020 BSHOG Evaluate A/R matter against Infra Metals 0.80 $408.00

JR 9/3/2020 BSHO6 Compile complaint exhibit details for accounts 0.50 $160.00

receivable vendors
Case 19-12153-KBO Doc 672-2 Filed 11/17/20 Page 26 of 44

 

Page 10

Employee Date Client Service Description Time Value

JJR 9/3/2020 BSHO6 Prepare 2nd demand letters for outstanding 0.30 $96.00
accounts receivable vendors

WAH 9/3/2020 BSH06 Review status of A/R matters and email with A. 1.90 $969.00
Caine regarding same

WAH 9/3/2020 BSHO6 Teleconference with D. Richard regarding LA 0.10 $51.00
Scrap Metal settlement terms

VJS 9/4/2020 BSHO6 Prepare revised Sioux City Demand Letter 0.10 $23.50

VIS 9/4/2020 BSH06 Update and gather demand exhibits for Service 0.50 $117.50
Steel, LA Scrap, JMS Russel, and Strickland for
additional review

WAH 9/4/2020 BSHO6 Review and reply to P. Keane email regarding 0.10 $51.00
A/R settlement

WAH 9/8/2020 BSHO6 Teleconference with Trustee regarding A/R 0.10 $51.00
matters

WAH 9/8/2020 BSHO6 Follow-up with D. Richard regarding LA Scrap 0.10 $51.00
Metal A/R balance

WAH 9/10/2020 BSHO06 Review and reply toD. Richard email regarding 0.10 $51.00
LA Scrap Metal A/R settlement

WAH 9/14/2020 BSHO6 Finalize settlement with LA Scrap Metal and 0.10 $51.00
email counsel regarding same

WAH 9/14/2020 BSHOG Review draft A/R settlements and first omnibus 0.20 $102.00
9019 motion regarding A/R matters

JJR 9/15/2020 BSHO6G Reconciliation of accounts receivable complaint 0.90 $288.00
details for Central Steel and Service Steel

JJR 9/15/2020 BSHO6 Gather accounts receivable invoice copies for 1.00 $320.00
complaint filings

WAH 9/15/2020 BSHO6 Review and reply to B. Reynolds email regarding 0.20 $102.00
Kentucky Steel A/R matter

WAH 9/15/2020 BSHO6 Attend to A/R complaint exhibits 0.60 $306.00

WAH 9/15/2020 BSH06 Review email from A. Okun with response of 0.20 $102.00
Central Steel & Wire Co. to A/R demand

WAH 9/15/2020 BSHO06 Review information obtained from Travelers 0.70 $357.00
regarding workers compensation claims and
collateral reserves

WAH 9/16/2020 BSH06 Review and reply toM. Banker email regarding 0.10 $51.00
Travelers policy audit issues

WAH 9/17/2020 BSHO6 Email draft A/R settlement agreement for LA 0.10 $51.00
Scrap Metal to D. Richard

WAH 9/21/2020 BSH06 Review and reply to P. Keane email regarding 0.10 $51.00
Metals USA et al. general release inquiry
regarding A/R settlements

WAH 9/22/2020 BSH06 Review and reply to P. Keane email regarding 0.20 $102.00
settlement release for Metals USA Inc. et al.

VJS 9/25/2020 BSHO6 Investigate Debtor hard drive for documentation 1.70 $399.50

pertaining to payroll, severance, and overtime
records for audit request
Case 19-12153-KBO

Doc 672-2 Filed 11/17/20 Page 27 of 44

 

 

 

 

 

Page 11
Employee Date Client Service Description Time Value
VJS 9/25/2020 BSHO6 Investigate Debtor hard drive for dacumentation 2.10 $493.50
related to sales journals, trail balances, general
ledgers, and sales & use tax records for audit
request
VJS 9/25/2020 BSHO6 Investigate Debtor hard drive for documentation 1.40 $329.00
regarding vehicle listings and recent asset
purchase records for audit request
VJS 9/25/2020 BSHO06 Gather located insurance policy documents from 1.00 $235.00
Debtor hard drive for audit request
JJR 9/25/2020 BSHO6 Compile accounts receivable complaint exhibits 0.30 $96.00
and details for Counsel
JJR 9/25/2020 BSHO6 Review of invoice details for Contractors Steel 0.40 $128.00
Co. and Service Steel
JJR 9/25/2020 BSHO6 Review and analysis of files for audit request 1.00 $320.00
WAH 9/25/2020 BSHO6 Review and reply to. Banker email regarding 0.10 $51.00
Travelers request for audit information
WAH 9/25/2020 BSHO6 Review and reply toA. Caine email regarding A/R 0.10 $51.00
complaint status
WAH 9/28/2020 BSHO6 Review documents in preparation for Travelers call 0.50 $255.00
JJR 9/29/2020 BSHO6 Search of Debtor files regarding additional 1.00 $320.00
support for audit
WAH 9/29/2020 BSHO6 Teleconference with P. Keane and Travelers 0.30 $153.00
representatives (J. Cohen) regarding status of
collateral reserves and insurance claims
JJR 9/30/2020 BSHO6 Analysis and review of Debtor records for audit 0.50 $160.00
file request
Total: Bayou Steel - Asset
162.40 $69,409.50
Grand Total
162.40 $69,409.50

 

 
Case 19-12153-KBO Doc 672-2 Filed 11/17/20 Page 28 of 44

EXHIBIT"A-7"
BAYOU STEEL BD HOLDINGS, LLC et al.

SUMMARY OF TIME CHARGES BY INDIVIDUAL
FROM FEBRUARY 25, 2020 THROUGH SEPTEMBER 30, 2020

Claims

Services rendered in this category include the review and analysis of claims asserted by various creditors
against the Debtors, and the investigation and analysis of information in the books and records of the
Debtors, including the Bankruptcy Schedules filed by the Debtors. This category also included
correspondence with Warn Act counsel regarding their pending adversary action against the Debtors and
addressing final Chapter 11 professional fee awards.

Hours 13.80 Dollars: $7,038.00
Case 19-12153-KBO Doc 672-2 Filed 11/17/20 Page 29 of 44

 

Time List
Page 1

Employee Date Client Service Description Time Value

Client: Bayou Steel - Claims

WAH 3/2/2020 BSHO8 Review WARN ACT litigation status and prior 0.80 5408.00
finances

WAH 3/30/2020 BSHO8 Review Chapter 11 professional final fee 1.60 $816.00
applications

WAH 4/8/2020 BSH08 Prepare reconciliation of Ch. 11 professional fees 2.50 $1,275.00
outstanding for final omnibus orders

WAH 4/14/2020 BSHO8 Review Pacific Foundry 503 (b)(9) motion and 0.20 $102.00
reply to counsel

WAH 4/16/2020 BSHO8 Review omnibus objections to Ch, 11 0.20 $102.00
professionals final fee applications

WAH 4/16/2020 BSHO08 Telephone conference with C. Robinson 0.20 $102.00
regarding omnibus Ch. 11 professional fee order
and collateral surcharge issues

WAH 4/17/2020 BSHO08 Review and reply toP. Keane emailregarding 0.20 $102.00
proposed Warn Act proposals regarding
adversary and venue transfer

WAH 4/23/2020 BSHO8 Telephone conference with C. Robinson andP. 0.10 $51.00
Keene regarding Ch. 11 professionals final fee
calculations

WAH 4/23/2020 BSHO8 Review and revised draft stipulations related to 0.60 $306.00
Warn Act litigation and claims against estates

WAH 4/23/2020 BSHO08 Review and revise further modified stipulation with 0.30 $153.00
Warn Act plaintiffs to file class claim against
estates

WAH 4/23/2020 BSH08 Review draft omnibus final fee order forch. 11 0.40 $204.00
professionals

WAH 4/27/2020 BSHO08 Review claims filed by "independent" board 0.20 $102.00

; members

WAH 4/27/2020 BSHO8 Telephone conference with D.Klaucer regarding 0.20 $102.00
IT contract status and termination

WAH 4/30/2020 BSHO8 Telephone conference with C. Robinson 0.20 $102.00
regarding CH. 11 professionals final fee order

WAH 5/1/2020 BSHO8 Review draft stipulations with Warn Act plaintiffs 0.10 $51.00
and provide comments to Trustee and counsel

WAH 5/27/2020 BSHO8 Investigate status of utility adequate assurance 1.40 $714.00
account and finance and email Trustee and
counsel regarding same in response to inquiry
from Harriman Utility Board

WAH 6/3/2020 BSHO8 Review Debtor records to compile responsive 2.50 $1,275.00
documents to WARN ACT plaintiffs request

WAH 6/4/2020 BSHO8 Reply to Trustee email regarding Kevin Torres 0.20 $102.00
request for status of Chapter 11 administrative
claim and payment

WAH 6/11/2020 BSHO8 Review and reply to email fromP. Keane 0.10 $51.00
regarding claim of Cherokee Millwright, Inc. and
lien on sale proceeds

WAH 6/25/2020 BSHO8 Review revised draft CoC and proposed order 0.30 $153.00

regarding Ch. 11 final fee applications and
provide comments to counsel
Case 19-12153-KBO Doc 672-2 Filed 11/17/20 Page 30 of 44

 

 

 

 

 

Page 2
Employee Date Client Service Description Time Value
WAH 6/29/2020 BSH08 Review entered order on Ch. 11 final fee 0.10 $51.00
applications
WAH 7/7/2020 BSHO8 Review draft motion to establish CH. 11 0.40 $204.00
administrative claim bar date
WAH 7/14/2020 BSHO08 Review draft confidentiality agreement related to 0.10 $51.00
Warn Act discovery
WAH 8/14/2020 BSHO8 Attend to production of documents requested by 0.50 $255.00
Warn Act counsel
WAH 8/17/2020 BSHO8 Review email from C. Deutchman regarding 0.10 $51.00
401(k) and other post-petition services
WAH 8/26/2020 BSH08 Teleconference with R. Gellert regarding status of 0.30 $153.00
Chapter 11 admin claims and surcharge issues
Total: Bayou Steel - Claims
13.80 $7,038.00
Grand Total
13.80 $7,038.00

 

 
Case 19-12153-KBO Doc 672-2 Filed 11/17/20 Page 31 of 44

EXHIBIT"A-8"
BAYOU STEEL BD HOLDINGS, LLC et al.

SUMMARY OF TIME CHARGES BY INDIVIDUAL
FROM FEBRUARY 25, 2020 THROUGH SEPTEMBER 30, 2020

Litigation

This category represents services rendered in connection with the investigation of the Debtors’ pre-
petition affairs to identify, evaluate and pursue litigation recoveries against the Debtors’ former directors
and officers and other “insiders” for the benefit of the Debtors’ estates and their creditors.

Hours 124.70 Dollars: $61,657.50
Case 19-12153-KBO

Doc 672-2 Filed 11/17/20 Page 32 of 44

 

 

Time List
Page 1

Employee Date Client Service Description Time Value

Client: Bayou Steel - Litigation

WAH 2/26/2020 BSH10 Telephone conference with S. Coren regarding 0.50 $255.00
D&O policy status and potential claim

WAH 2/27/2020 BSH10 Draft D&O investigation outline and review and 2.50 $1,275.00
evaluate relevant documents

CMG 3/3/2020 BSH10 Meet with J. Reynolds in regards to the 0.30 $70.50
development of black diamond committee
production detailed binders

CMG 3/3/2020 BSH10 Examination of committee production documents 0.40 $94.00
and details

CMG 3/3/2020 BSH10 Development of Black Diamond documents and 1.80 $423.00
details binder #1-2

JJR 3/3/2020 BSH10 Analysis of Black Diamond files provided 0.50 $160.00

JR 3/3/2020 BSH10 Meet with C Gamber regarding Black Diamond 0.30 $96.00
files provided to estate

WAH 3/3/2020 BSH10 Attend to potential D&O claim evaluation issues 6.80 $3,468.00
and review records

CMG 3/4/2020 BSH10 Development of Black Diamond documents and 2.10 $493.50
details binder #3-5

CMG 3/4/2020 BSH10 Development of Black Diamond documents and 1.90 $446.50
details binder #6-8

WAH 3/4/2020 BSH10 ReviewD&0O insurance policy 0.30 $153.00

WAH 3/4/2020 BSH10 Review Black Diamond document production to 7.30 $3,723.00
committee to evaluate potential claims

WAH 3/4/2020 BSH10 Review and reply to email from B. Sandler 0.20 $102.00
regarding D&O insurance policy issues

WAH 3/5/2020 BSH10 Follow-up with insurance broker regarding status 0.10 $51.00
of D&O policy

WAH 3/5/2020 BSH10 Continuing review of Black Diamond production 6.30 $3,213.00
and Debtor records to identify potential causes of
action

WAH 3/6/2020 BSH10 Continuing review of Black Diamond document 4.80 $2,448.00
production and Debtor records for potential
causes of action

WAH 3/6/2020 BSH10 Continuing review of Black Diamond document 5.60 $2,856.00
production

WAH 3/10/2020 BSH10 Continuing review and evaluation of Debtor 3.90 $1,989.00
records and Black Diamond document
production for potential claims

WAH 3/11/2020 BSH10 Teleconference with S. Coren, B. Mather and 0.40 $204.00
Warn Act Plaintiffs counsel regarding case status

WAH 3/11/2020 BSH10 Continuing review of Debtor records to investigate 4.20 $2,142.00
the Debtors pre-petition financial affairs

WAH 3/12/2020 BSH10 Continuing review and investigation of Debtors 2.90 $1,479.00
pre-petition affairs

WAH 3/13/2020 BSH10 Continuing review and evaluation of Debtors 3.90 $1,989.00
financial affairs via review of Debtors records

WAH 3/15/2020 BSH10 Continuing review of Debtor records and provide 1.70 $867.00

to special counsel
Case 19-12153-KBO Doc 672-2 Filed 11/17/20 Page 33 of 44

 

Page 2

Employee Date Client Service Description Time Value

WAH 3/16/2020 BSH10 Continuing review and evaluation of Debtor 2.50 $1,275.00
records

WAH 3/17/2020 BSH10 Ongoing evaluation of Debtor records to 3.50 $1,785.00
investigate potential claims against third-parties

WAH 3/18/2020 BSH10 Ongoing review of Debtor records to evaluate and 6.60 $3,366.00
identify potential third-party claims

WAH 3/20/2020 BSH10 Ongoing document review and investigation of 5.30 $2,703.00
potential third-party claims and asset recoveries

WAH 3/23/2020 BSH10 Review pre-petition debtor transaction documents 210 $1,377.00
regarding Black Diamond acquisition

WAH 3/24/2020 BSH10 Review draft letter to insurance carrier regarding 0.60 $306.00
notice of Trustee claims against D&Os

WAH 3/24/2020 BSH10 Teleconference with B. Mather and J. Daul 0.20 $102.00
regarding draft insurance notice

WAH 3/24/2020 BSH10 Continuing review of Debtor records related to 3.20 $1,632.00
investigation of pre-petition affairs and potential
causes of action

WAH 3/25/2020 BSH10 Attend to finalizing letter to insurance carrier 0.90 $459.00
regarding D&O claims including identifying D&O
delivery contact information

WAH 3/25/2020 BSH10 Teleconference with S. Coren regarding notice to 0.20 $102.00
D&O carrier

WAH 3/25/2020 BSH10 Continuing review of debtor records and Black 5.50 $2,805.00
Diamond document production to evaluate
potential causes of action against third-parties

WAH 3/26/2020 BSH10 Investigation of Debtor pre-petition affairs 4.50 $2,295.00

WAH 3/27/2020 BSH10 Review revised notice of claims to insurance 0.40 $204.00
carrier and provide comments to counsel

WAH 3/27/2020 BSH10 Continuing review and analysis of Debtor records 4.80 $2,448.00
to investigate pre-petition affairs of the Debtor

WAH 3/30/2020 BSH10 Prepare for teleconference with special counsel 1.80 $918.00
regarding potential D&O claims

WAH 3/31/2020 BSH10 Teleconference with S. Coren, B. Mather and J. 0.50 $255.00
Daul regarding litigation claims investigation

WAH 3/31/2020 BSH10 Follow-up call with special counsel regarding 0.80 $408.00
debtor records issue

WAH 3/31/2020 BSH10 Draft Rule 2004 investigation target list for 1.40 $714.00
special counsel

WAH 4/2/2020 BSH10 Compile certain documents related to preference 0.80 $408.00
transfers and provide to counsel

WAH 4/2/2020 BSH10 Telephone conference with B. Mather regarding 0.20 $102.00
litigation hold and Black Diamond

WAH 4/3/2020 BSH10 Telephone conference with S. Coren regarding 0.50 $255.00
Black Diamond issues and collateral surcharge

WAH 4/3/2020 BSH10 Review email from M. Olson regarding D&O 0.20 $102.00
insurance cancellation and forward to Trustee
and counsel

WAH 4/8/2020 BSH10 Review Draft Rule 2004 letter to Black Diamond 0.60 $306.00

and provide comments to counsel
Case 19-12153-KBO Doc 672-2 Filed 11/17/20 Page 34 of 44

 

 

 

 

 

Page 3
Employee Date Client Service Description Time Value
WAH 4/20/2020 BSH10 Telephone conference with S. Coren regarding 0.20 $102.00
insurance issues
WAH §/5/2020  BSH10 Review various Black Diamond filed proofs of 0.30 $153.00
claim
WAH 8/6/2020 BSH10 Attend to insider investigation and sources of 3.40 $1,734.00
documentation required to evaluate potential
claims
WAH 8/6/2020 BSH10 Teleconference with B. Mather regarding ongoing 0.20 $102.00
investigation
WAH 8/7/2020 BSH10 Prepare for call with special litigation counsel 1.80 $918.00
regarding investigation of third-party claims
WAH 8/7/2020 BSH10 Teleconference with S. Coren, B. Mather and J. 0.40 $204.00
Daul regarding Black Diamond investigation
status and next steps
WAH 8/12/2020 BSH10 Evaluate potential categories of claims to be 1.60 $816.00
investigated against Black Diamond and circulate
email to Trustee and counsel regarding same
WAH 8/12/2020 BSH10 Review of Debtor records to investigate 4.70 $2,397.00
pre-petition affairs of the Debtor and potential
litigation claims
WAH 8/24/2020 BSH10 Teleconference with S. Coren, Trustee, B. 0.50 $255.00
Mather and C. Robinson regarding Black
Diamond strategy
WAH 8/25/2020 BSH10 Review external hard drive of Debtor records to 4.80 $2,448.00
evaluate potential causes of action against
third-parties
WAH 8/26/2020 BSH10 Teleconference with B. Mather regarding 0.40 $204.00
surcharge matters and ongoing investigation
Total: Bayou Steel - Litigation
124.70 $61,657.50
Grand Total
124.70 $61,657.50

 

 
Case 19-12153-KBO Doc 672-2 Filed 11/17/20 Page 35 of 44

EXHIBIT “B”
BAYOU STEEL BD HOLDINGS, LLC et al.

SUMMARY OF OUT-OF-POCKET EXPENSES
FROM FEBRUARY 25, 2020 THROUGH SEPTEMBER 30, 2020

Type Total

Federal Express $ 79.65
Computer Services & Equipment 110.30
Pacer 370.10
Photocopies 747.40
Postage 79.05
Tax Filing Fees 42.40

Total $ 1,428.90
Case 19-12153-KBO Doc 672-2 Filed 11/17/20 Page 36 of 44

Description

Employee

Expense Report

Expense Date

 

Activity: Federal Express

Federal Express to C Deutchman
Federal Express to C Deutchman
Federal Express

Federal Express

Administrative
Administrative
Administrative

Administrative

$22.64 3/31/2020
$19.25 3/31/2020
$13.75 4/22/2020

$24,01 8/14/2020

 

Total: Bayou Steel - General
$79.65

 

Total: Federal Express
$79.65

Page

4
Case 19-12153-KBO Doc 672-2 Filed 11/17/20 Page 37 of 44

Page 2

Description Employee Expense Date

 

Activity: Miscellaneous
External Hard drive to deliver Jack J. Reynolds $110.30 4/20/2020

electronic records to Counsel

 

Total: Bayou Steel - General
$110.30

 

Total: Miscellaneous
$110.30
Case 19-12153-KBO Doc 672-2

Description

Employee

Filed 11/17/20 Page 38 of 44

Page 3

Expense Date

 

Activity: Pacer
February Pacer charges

March Pacer charges
April Pacer charges
May Pacer charges
June Pacer Charges
July Pacer charges

August Pacer charges

September Pacer Charges

Administrative
Administrative
Administrative
Administrative
Administrative
Administrative
Administrative

Administrative

$109.70 2/29/2020
$72.90 3/31/2020
$52.10 4/30/2020
$58.20 5/31/2020

$9.90 6/30/2020
$7.60 7/31/2020
$24.60 8/31/2020

$35.10 9/30/2020

 

Total: Bayou Steel - General

 

Total: Pacer
Case 19-12153-KBO Doc 672-2

Description

Employee

Filed 11/17/20 Page 39 of 44

Page 4

Expense Date

 

Activity: Photocopies

Photocopies
Photocopies
Photocopies

Photocopies

Administrative
Administrative
Administrative

Administrative

$675.00 5/31/2020
$11.30 6/30/2020
$31.40 8/31/2020

$29.70 9/30/2020

 

Total: Bayou Steel - General

$747.40

 

Total: Photocopies

$747.40
Case 19-12153-KBO Doc 672-2

Filed 11/17/20

Page 40 of 44

 

Page 5

Description Employee Expense Date
Activity: Postage

Postage Administrative $10.90 6/28/2020
Postage Administrative $0.50 6/8/2020
Postage Administrative $1.20 8/17/2020
Postage Administrative $1.20 8/24/2020
Postage Administrative $2.50 9/3/2020
Postage Administrative $15.50 9/3/2020
Postage Administrative $2.50 9/9/2020
Postage Administrative $6.00 9/15/2020
Postage Administrative $38.75 9/15/2020

 

Total: Bayou Steel - General
$79,05

 

Total: Postage
$79.05
Case 19-12153-KBO Doc 672-2 Filed 11/17/20 Page 41 of 44

Page 6

Description Employee Expense Date

 

Activity: Tax Filing Fees
LA extension return fees Cole M. Gamber $42.40 3/11/2020

 

Total: Bayou Steel - General
$42.40

 

Total: Tax Filing Fees
$42.40

 

Grand Total
$1,428.90

 
Case 19-12153-KBO Doc 672-2 Filed 11/17/20 Page 42 of 44

EXHIBIT “C”_

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re: Chapter 7
BAYOU STEEL BD HOLDINGS, LLC et Case No. 19-12153 (KBO)
al, (Jointly Administered)

Debtors. Objection Deadline: December 1, 2020 at 4:00 p.m.
Hearing Date: December 8, 2020 at 10:00 a.m.

 

DECLARATION OF ACCOUNTANT

1. I am a principal in the firm of Miller Coffey Tate LLP ("MCT"), which has served
as Accountants and Bankruptcy Consultants for the Trustee in the above-captioned chapter 7
Cases.

2. I have read the foregoing Application of MCT for allowance of compensation and
reimbursement of expenses and know the contents thereof and that the same are true and correct,
to the best of my knowledge, information and belief.

3. There is no agreement or understanding between MCT and any other person for a
division of compensation as Accountants and Bankruptcy Consultants for the Trustee.

4, No division prohibited by the Bankruptcy Code will be made by MCT.

5; No agreement prohibited by Title 18, Section 155 has been made.

6. Our firm has one scale of billing rates for all clientele for services rendered which

is based on the costs of operation of the firm plus a reasonable compensation to partners.

7. The billing rates for the firm are as follows:
2020
Partners $455.00 - $750.00
Managers $340.00 - $450.00
Senior Accountants $230.00 - $335.00
Staff Accountants/Para-Professionals $100.00 - $225.00
8. The above billing rates are reasonable when compared to rates charged by other

firms for comparable services in bankruptcy matters.

 

' Bayou Steel BD Holdings, LLC, Case No. 19-12153, BD Bayou Steel Investment, LLC, Case No. 19-12154, BD LaPlace,
LLC, Case No. 19-12155 (collectively, the Debtors”).
Case 19-12153-KBO Doc 672-2 Filed 11/17/20 Page 43 of 44

In Re: Just for Feet, Inc., et al., Berdon, LLP billed as follows:

Partners - $580.00

Principals - $450.00

Managers - $430.00

Supervisors - $300.00

Seniors - $195.00

Paraprofessional - $95.00 - $140.00

In Re: DBSI, INC., et al, FTI Consulting, Inc. employment application reflected the following

rates:

Senior Managing Directors- $650.00-$715.00
Directors/Managing Directors- $475.00 - $620.00
Consultants/Sr. Consultants- $235.00 - $440.00
Administration/Paraprofessionals- $100.00 - $190.00

In Re: Polaroid Corporation, Zolfo Cooper, LLC's employment application reflected the

following rates:

Principals/Members - $475.00 - $625.00
Professional Staff - $150.00 - $475.00
Support Personnel - $75.00 - $200.00

In Re: Homebane Mortgage Corporation, et al., Ernst & Young, LLP's employment application

reflected the following rates:

Partners, Principals and Directors - $700.00
Senior Managers - $510.00

Managers - $450.00

Seniors — $ 280.00

Staff - $190.00

In Re: Indalex Holdings Finance, Inc., et al., FTI Consulting, Inc., billed as follows:

Senior Managing Directors- $650.00-$715.00
Directors/Managing Directors- $475.00 - $620.00
Consultants/Sr. Consultants- $235.00 - $440.00
Administration/Paraprofessionals- $100.00 - $190.00

In Re: WL Homes, LLC, et al., Deloitte Financial Advisory Services LLP employment

application reflected the following rates:
Case 19-12153-KBO Doc 672-2 Filed 11/17/20 Page 44 of 44

Partners/Principal/Director - $575.00
Senior Managers - $525.00
Managers - $450.00
Seniors Associate - $375.00
Staff Associate - $295.00

9, Out-of-pocket expenses are separately billed to each client

10. I declare under penalty of perjury that I best of my knowledge and belief, the

foregoing is true and correct.

Dated: November 17, 2020 MILLER COFFEY TATE LLP

 

/s/ William A. Homony, CIRA

WILLIAM A. HOMONY, CIRA

Miller Coffey Tate LLP

1628 John F. Kennedy Blvd.

Suite 950

Philadelphia, PA 19103

Ph: 215-561-0950

Fax: 215-561-0330

Accountants and Bankruptcy Consultants to the Trustee
